 In the Matter of NATIONAL HERALD, INO.andANDREW SIIMABISCaseNo. C-1541;Decided April30, 194.0Newspaper Publishing Business-Settlement:stipulation providing for com-pliance with the Act, including back pay in specified amount to one employee-Order:entered on stipulation.Mr. Richard J. Hickey,for the Board.Milton Gladstone,byMr. Samuel A. Miller,of New York City,andMr. H. R. Korey,of New York City, for the respondent.Mr. Robert F. Koretz,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed by Andrew Sumakis,' theNational Labor Relations Board, herein called the Board, by theRegional Director for the Second Region (New York City) issued itscomplaint, dated March 21, 1940, against National Herald, Inc., NewYork City, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices withinthe. meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by a notice of hearing, wereduly served upon the respondent, Sumakis, and Mailers' Union No. 6,A. F. of L.Concerning the unfair labor practices, the complaint alleged insubstance. that the respondent, on or about January 7, 1939, dis-charged Andrew Sumakis, employed at its New York plant, and hassince refused to reinstate him because he engaged with others inconcerted activities for the purposes of collective bargaining andother mutual aid and protection; that from on or about November1937 down to and including the date of the issuance of the complaint,the respondent, by its officers and agents, has urged, persuaded, andwarned its employees at its New York plant to refrain from forming,1 The original charge was filed on January 13, 1939, by Andrew Sumakis, John Tzanakis,and Aristo Contos ; the amended charge was filed on November 16, 1939.23 N. L. R. B., No. 31.477 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecoming, or remaining members of, any labor organization, and hasthreatened said employees with discharge and other reprisals if theyformed, became, or remained members of, a labor organization; andthat by the aforesaid acts and by other acts, the respondent hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Pursuant to notice, a hearing was held on April 11, 1940, at NewYork City, before James C. Paradise, the Trial Examiner dulydesignated by the Board.The respondent and the Board wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the hearing on April 11, 1940, the Trial Examiner receivedin evidence a stipulation in settlement of the case entered into bythe respondent, Andrew Sumakis, and counsel for the Board.Thisstipulation provides as follows :STIPULATIONIt is hereby stipulated and agreed by and between NationalHerald, Inc., Andrew Sumakis and Richard J. Hickey, Attor-ney, National Labor Relations Board, as follows :1.Respondent, National Herald, Inc., is a corporation organ-ized and existing under and by virtue of the laws of the Stateof New York, the principal place of business of said respondentbeing 134-140 West 26th Street, Borough of Manhattan, City,County, and State of New York.2.Respondent conducts a newspaper publishing and jobprinting business.Respondent publishes a daily and Sunday newspaper knownas the "National Herald".This newspaper is known as a for-eign language newspaper, published in the Greek language, andis the largest Greek daily newspaper published in the UnitedStates.3.National Herald, Inc., consents to the jurisdiction of theNational Labor Relations Board, and concedes that it is engagedin interstate commerce within the meaning of the NationalLabor Relations Act, and for that purpose it supplies to theBoard the following information, upon which the Board canmake findings of fact:(a)The principal raw materials used by the respondent arenewsprint and ink, of which approximately ten per cent isshipped to respondent's plant from outside the State of NewYork, the balance being purchased within the City of New York NATIONAL HERALD, INC.479and shipped to respondent from points within the State of NewYork.(b)The daily circulation of the respondent's newspaper isapproximately 14,000, of which approximately 4,000 are soldwithin the State of New York and 10,000 are sold outside theState of New York but to other states in the union.(c)Respondent uses the United States mails for the purposeof sending the out of the State edition of said newspaper tosubscribers who reside outside of the State of New York.(d)Twenty per cent of the news carried in the columns ofrespondent's newspaper consists of foreign news sent to respond-ent by correspondents in foreign countries.For that purposesuch correspondents utilize the Commercial Cable Company totransmit such daily news to the respondent.(e)Respondent's newspaper carries in its columns daily comicstrips, photos, cartoons, editorials, and other syndicated featuresobtained from the Bell Syndicate, King Features Syndicate,United Feature Syndicate, and N. E. A. Service. The total ofsuch syndicated features obtained from outside of the State ofNew York constitute ten per cent of the total make-up of thepaper.(f)Approximately sixty per cent of the advertising carriedby respondent's newspaper in its columns is national advertising,shipped to respondent from outside the State of New York, andadvertising products manufactured outside of the State of NewYork.4.Upon the basis of the facts stipulated in paragraphs num-bered 1 to 4 above, the pleadings heretofore filed, this stipulationand by agreement of the parties hereto, the National Labor Rela-tions Board may enter its Order in the following form in theabove-entitled case :ORDEROn the basis of this stipulation and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that respondent, its officers, agents,successors and assigns shall :1.Cease and desist :(a)From in any manner interfering with, restraining orcoercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their own choos-ing and to engage in concerted activities for the purposes ofcollectivebargaining or other mutual aid or protection asguaranteed in Section 7 of the National Labor Relations Act; 480'DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)From discouraging membership in any labor organization,by discrimination in regard to hire or tenure of employment.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Pay to Andrew Sumakis the sum of One Hundred Fifty($150.00) Dollars for any loss of pay which he may have sufferedby reason of his discharge;(b)Post immediately in conspicuous places throughout itsplant and maintain for a period of sixty (60) consecutive dayscopies of this Order;(c)Notify the Regional Director for the Second Region inwriting within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.5.The respondent hereby consents to the entry by the UnitedStates Circuit Court of Appeals for the appropriate circuit,upon application, by the Board, of a consent decree enforcingthe Order of the Board in substantially the same form as here-inabove set forth and hereby waives further notice of theapplication for such decree.6.The entire agreement is contained within the terms of thisstipulation and there. is no verbal agreement of any kind whichvaries, alters or adds to the stipulation.7. It is the understanding of the parties that in carrying outSection 2 (a) of the above Order that the sum of One HundredFifty ($150.00) Dollars shall be paid to said Andrew Sumakiswithin three (3) days after respondent receives notice of theapproval of this stipulation by the National Labor RelationsBoard.8.It is understood and agreed that this stipulation is subjectto the approval of the National Labor Relations Board and shallbecome effective immediately upon the granting of such approval.On April 18, 1940, the Board issued its order approving the abovestipulation,making it a part of the record, and transferring theproceeding to the Board for the purpose of entry of a decision andorder by the Board pursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a New York corporation, is engaged- in the busi-ness of newspaper publishing and job printing.The respondentpublishes a daily and Sunday newspaper known as the "National NATIONAL HERALD, INC.:481Herald," which is the largest daily newspaper published in the Greeklanguage in the United States.The principal raw materials used by the respondent are newsprintand ink, of which approximately 10 per cent is shipped to the re-spondent's plant from outside the State of New York. Twentyper cent of the news carried in the columns of the respondent'snewspaper is cabled to the respondent by correspondents in foreigncountries.Ten per cent of the total make-up of the respondent'snewspaper consists of syndicated features obtained from outside ofthe State of New York from several of the Nation-wide services.Approximately 60 per cent of the advertising carried in the respond-ent'snewspaper is national advertising which is shipped to therespondent from outside the State of New York and advertisesproducts manufactured outside the State of New York.The dailycirculation of the respondent's newspaper is approximately 14,000copies, of which approximately 10,000 copies are sold in other Statesto subscribers to whom they are mailed by the United States mails.The respondent concedes that it is engaged in interstate commercewithin the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States andbetween the United States and foreign countries.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that National Herald, Inc., New York City, its officers,agents, successors and assigns shall:1.Cease and desist :(a)From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed -in Section 7 of the NationalLabor Relations Act;(b)From discouraging membership in any labor organization bydiscrimination in regard to hire or tenure of employment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Pay, if it has not already done so, to Andrew Sumakis the sumof One Hundred Fifty ($150.00) Dollars for any loss of pay whichhe may have suffered by reason of his discharge; 482DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Post immediately in conspicuous places throughout its plantand maintain for a period of sixty (60) consecutive days copies ofthis Order;(c)Notify the Regional Director for the Second Region in writingwithin ten (10)days from the date of this Order what steps therespondent has taken to comply herewith.